Citation Nr: 1418742	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-15 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to burial in a national cemetery under the control of the Department of Veterans Affairs National Cemetery Administration.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The appellant's husband served in the United States Navy from January 1996 to March 1999.  He was discharged under "other than honorable" conditions and did not have any other periods of qualifying active service prior to his death on February 23, 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration.

In July 2013, the appellant was scheduled for a Board hearing, but declined to appear.  She did not provide any reason for her absence or request that her hearing be rescheduled.  Accordingly, the Board finds that the appellant has effectively waived her right to such a proceeding and that review of her claim may therefore proceed.


FINDING OF FACT

The appellant's husband was discharged from his sole period of active service under other than honorable conditions.  


CONCLUSION OF LAW

The criteria for entitlement to burial in a VA national cemetery have not been met.  38 U.S.C.A. §§ 101, 2402 (West 2002); 38 C.F.R. § 38.620 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This is an unfortunate case, the essential facts of which are not in dispute.  The appellant seeks to have her late husband buried at the San Joaquin Valley National Cemetery in California.  Regrettably, however, the character of his military discharge legally precludes the award of such a benefit.

Federal law provides that any citizen of the United States who, during any war in which the United States is or has been engaged, served in the armed forces of any government allied with the United States during that war, and whose last such service terminated honorably, may be buried in any open national cemetery under the control of the National Cemetery Administration.  The person must be a citizen at the time of entry on such service and at the time of his death.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620 (emphasis added).  

Here, it is undisputed that the appellant's husband was a United States citizen who served in the United States Navy during a time of war.  However, it is also undisputed that his wartime service ended with an other than honorable discharge following his commission of multiple offenses under the Uniform Code of Military Justice (UCMJ).  See March 2, 1999, Letter of Transmittal (detailing specific violations under Articles 86, 87, and 134 of the UCMJ); see also Certificate of Release of Discharge from Active Service (indicating that character of service was "other than honorable").  

The appellant has since argued that, shortly before leaving service, her husband was involved in a serious motor vehicle accident that resulted in severe head trauma.  See May 2011 Appellant Statement.  Tellingly, however, the appellant has not expressly contested the disciplinary infractions that culminated in her husband's March 1999 discharge.  Nor has she alleged that his misconduct coincided with a period of insanity as defined by the applicable regulation.  See 38 C.F.R. §3.354(a) (2013).  It follows that, while an other than honorable discharge will not bar the award of VA benefits if the service member was insane during commission of the dischargeable offense, no such extenuating circumstance is present in this case.  See 38 C.F.R. § 3.12(b) (2013).

Similarly, there is no extenuating circumstance that would otherwise excuse the Board from abiding by the service department's finding that the appellant's husband left the Navy under other than honorable conditions.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that VA is bound by the service department's determination for the reason of a service member's separation from active service and is not at liberty to change that determination).  Moreover, nothing in the record suggests that, during his lifetime, the appellant's husband ever requested a correction of his military records, much less specifically petitioned to have his discharge upgraded within the 15-year statute of limitations, which has now expired.  See 10 U.S.C.A. § 1553 (directing, in pertinent part, that a "motion or request for review [of discharge or dismissal] must be made within 15 years after the date of the discharge or dismissal" in question).  

Accordingly, the Board is bound by the service department's finding regarding the character of discharge afforded the appellant's late husband.  The Board recognizes the appellant has in essence alleged that such a discharge, which was "other than honorable," should be regarded as distinct from one that was "dishonorable" for the purposes of this appeal.  See May 2011 Appellant's Statement; June 2011 Substantive Appeal.  While mindful of the appellant's assertions, however, the Board finds that she is legally mistaken in this regard.  Indeed, the applicable law is clear that a character of a discharge that is other than honorable is considered dishonorable for VA purposes and, thus, stands as a bar to all VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  The specific burial benefit requested on appeal does not fall within that narrow excepted category and, thus, is legally precluded in this case.   

For the foregoing reasons, the Board concludes that the character of discharge afforded the appellant's late husband does not meet the threshold criteria for burial in a VA national cemetery and that her appeal must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notwithstanding this unfavorable determination, the Board remains highly sympathetic to the appellant regarding the loss of her husband following a long bout of ill health, which reportedly was brought on by the aforementioned motor vehicle accident.  See May 2011 Appellant's Statement.  Moreover, the Board certainly understands and respects the appellant's wishes that her late husband be interred next to his father at San Joaquin Valley National Cemetery.  Nevertheless, the Board is without discretion to grant her appeal on an equitable basis and must instead observe the limits on its authority set forth by law.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Finally, the Board recognizes the Veterans Claims Assistance Act of 2000 (VCAA) has been found to apply to cases involving character of discharge that turn on questions of fact.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).  However, where, as here, the law, and not the facts, is dispositive, a discussion of VA's duties to notify and assist is not required as any breach of those requirements would not alter the outcome of the appeal.  


ORDER


Entitlement to burial in a VA national cemetery is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


